Citation Nr: 1445263	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  06-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left knee disability, status post medial and lateral partial meniscectomy with residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a September 2010 decision, the RO increased the evaluation for the Veteran's left knee disability, status post medial and lateral partial meniscectomy with residual scars, from 10 to 20 percent.  The Veteran has also been awarded a 100 percent evaluation for the left knee from September 2, 2008 through October 31, 2008 for convalescence under 38 C.F.R. § 4.30. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2012.  A transcript is of record.

In a January 2013 decision, the Board denied entitlement to an evaluation in excess of 20 percent for a left knee disability, status post medial and lateral partial meniscectomy with residual scars.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision as it pertained to the claim for an increased evaluation for the left knee and remand that claim for readjudication.  In a July 2009 Order, the Court granted the motion, vacated the Board's January 2013 decision, and remanded this case to the Board for readjudication.

This claim was again before the Board in May 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's left knee disability, status post medial and lateral partial meniscectomy with residual scars, is characterized by a full range of motion with tenderness and pain.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the left knee disability, status post medial and lateral partial meniscectomy with residual scars, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258-5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with multiple VA examinations, including in July 2014, the reports of which have been associated with the claims file, in conjunction with his claim.  The examiners provided well-reasoned rationales for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for an increased rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  However, consideration of the appropriateness of "staged rating" is also required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling, and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 30 degrees is rated 20 percent disabling, and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran is seeking a rating in excess of 20 percent for a left knee disability, status post medial and lateral partial meniscectomy with residual scars.  He has been evaluated under Diagnostic Codes 5258 and 5003.

At February 2008 VA treatment the Veteran rated his left knee pain as seven out of ten and said it was ten out of ten in the morning.  The knee had no effusion and range of motion was 0 to 120 degrees.  There was good patella tracking and sensation was intact.  X-rays showed mild to moderate degenerative arthritis of the left knee.  The Veteran was diagnosed with symptomatic left knee degenerative joint disease.  In May 2008 the Veteran complained of continued left knee pain.

September 2008 VA treatment records show that the Veteran underwent a left knee arthroscopy.  At December 2008 VA treatment he was encouraged to continue walking and to take Flexeril as prescribed for cramping.  VA treatment notes through July 2010 show that the Veteran continued to have pain in the left knee.  In August 2009 and September 2009 he had three injections in the left knee for pain relief.  He continued to complain of pain at December 2009 treatment.

The Veteran had an examination arranged through VA QTC Services in April 2010.  He said that during flare-ups, which occurred as often as daily and lasted for 24 hours, the pain was ten out of ten.  The flare-ups were precipitated by physical activity and sometimes occurred spontaneously.  The pain was alleviated with Vicodin.  During flare-ups he had difficulty with prolonged sitting, laying down and standing.  The Veteran also reported difficulty with standing and walking, including with use of a cane.  He reported not having any incapacitation in the past 12 months due to his left knee.

On examination the left knee had three small scars that were asymptomatic and did not cause limitation of function.  The Veteran was unable to stand straight for extended periods without support, and he walked with an antalgic gait and an unsteady tandem gait.  He required a brace on the left knee and a cane for ambulation but did not require crutches, corrective shoes, a wheelchair, a prosthesis or a walker.  Range of motion was flexion to 90 degrees with pain at 45 degrees and flexion to 70 degrees with pain at 20 degrees on repetitive use.  Extension was to 0 degrees with pain at 45 degrees and was to 0 degrees on repetitive use.  After repetitive use, joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, and was not additionally limited by incoordination.  Stability tests were within normal limits, and there was no subluxation.  The diagnosis was scars, s/p medial and lateral partial meniscectomy with moderate degenerative joint disease.  The subjective factors were the history of knee pain and the objective factors were the scars on the left knee.  The Veteran was noted to be able to do simple household chores.

In November 2011 the Veteran underwent another examination arranged through VA QTC services.  He reported flare-ups as often as three times a week that lasted for two hours and that he rated as an eight out of ten in intensity.  Flare-ups were precipitated by physical activity and were alleviated by Hydrocodone.  During flare-ups he had limitation of motion and difficulty with standing and walking. Treatment was Hyalgan injections, physical therapy, pain medication, and use of a brace.  There had not been any incapacitation in the past 12 months due to the left knee.

On examination, the left knee had scars that were asymptomatic and did not cause limitation of function.  The Veteran used a cane to walk due to bilateral knee pain, and he did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, and a walker.  The left knee had tenderness and pain with range of motion.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  The left knee had crepitus and there was no genu recurvatum, locking pain or ankylosis.  Range of motion was noted to be within normal limits, including on repetition.  Flexion was to 140 degrees with pain at 90 degrees and extension was to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Stability tests were within normal limits.  X-rays showed degenerative arthritic changes.  

The examiner diagnosed the Veteran with left knee osteoarthritis, status post medial and lateral partial meniscectomy with scar.  The Veteran was born in 1935, and the examiner did not feel it was possible to distinguish the effect of the left knee disability and age on the Veteran's ability to work because age would significantly affect his ability to perform physical and sedentary employment activities.  The left knee affected his ability to perform yard work, cleaning, and shopping.  Eating, grooming, bathing, toileting, communication and social cognition were not affected by the left knee disability. 

At April 2011 VA treatment the Veteran said that the left knee pain was greater than the right knee pain.  It was noted that the knees had improved significantly since finishing the previous series of Hyalgan injections.

The Veteran testified at the October 2012 hearing that he still had knee pain for which he took medication and had injections.  He was in the midst of a three-shot series and had had no lasting improvement thus far.  There was pain with range of motion, and he had fallen down several times due to problems with lateral stability.  The Veteran could walk for three blocks at a time.

At November 2013 VA treatment the Veteran reported some benefit from Hyalgan injections but attributed most of his pain relief to losing weight, eating right and exercising.

The Veteran had a VA examination in June 2014.  He reported that he had never had any surgeries to the left knee.  The Veteran walked with a cane, and he reported being active and doing a lot of walking.  On examination, left knee range of motion was flexion to 130 degrees and 0 degrees extension without pain.  There was a loss of motion of 5 degrees due to repetitive movement.  The Veteran reported a decrease in range of motion due to stiffness.  There was tenderness or pain from palpation to the joint line or soft tissue of the left knee.  Lachman, posterior instability, and medial-lateral instability tests were normal, and there was no evidence of recurrent patellar subluxation or dislocation.  There was a 7.0 cm. by 0.3 cm. scar below the left knee over the proximal anterior tibia that was diagonal, superficial, non-linear, stable, well-healed, and non-tender.  X-rays showed mild osteoarthritis of the left knee.

The Veteran's left knee has been rated as 20 percent disabling under Diagnostic Codes 5258 and 5010.  An evaluation greater than 20 percent is not available under either Diagnostic Code.  38 C.F.R. § 4.71a.   

In regards to recurrent subluxation or lateral instability, the Board notes that while the Veteran testified in October 2012 that he had left knee instability, the April 2010, November 2011 and June 2014 examinations did not show instability.  The Board considers the medical opinions on this to be more probative than the Veteran's contention because the medical observations were made by individuals disinterested in the outcome, and they have been consistent with each other and with the other medical records.  Therefore, the Veteran is not entitled to an evaluation in excess of 20 percent under Diagnostic Code 5257 because the record does not show severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a.

The evidence does not show that the Veteran has left knee ankylosis and impairment of the tibia and fibula.  Therefore, ratings under Diagnostic Codes 5256 and 5262 are not for consideration.  See 38 C.F.R. § 4.71a.  An evaluation greater than 10 percent is not available for cartilage, semilunar, removal of, symptomatic, and genu recurvatum under Diagnostic Codes 5259 and 5263.  Id.

There is no evidence demonstrating that the Veteran's service-connected left knee disability meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  See VAOPGCPREC 9-2004.  The examination results do not show they were limited to 45 degrees flexion or 10 degrees extension, as required for 10 percent evaluations.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  At their worst, flexion was limited to 90 degrees and extension was to 0 degrees, which is full extension.  The record shows that the flexion and extension in the left knee are essentially normal.  See 38 C.F.R. § 4.71, Plate II.  

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated on the basis of limitation of motion.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).

There is no showing that functional loss warrants a higher rating.  At the January 2011 examination, left knee function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  At the April 2010 VA examination, left knee function was additionally limited by pain, fatigue, weakness, lack of endurance, and pain and was not additionally limited by incoordination.  On range of motion testing, flexion was limited to 70 degrees.  However, it has not been shown that the Veteran's pain sufficiently limited the range of motion in either knee such that a rating in excess of 10 percent would be warranted for either knee based on limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.

At the April 2010 examination there was pain at 45 degrees of flexion and 45 degrees of extension.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The April 2010 examiner felt that the Veteran could still perform simple household chores and the January 2011 examiner did not feel that joint function was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The June 2014 examiner felt that there was only a 5 degree loss of range of motion on repetitive testing, and the Veteran reported a decrease in range of motion due to stiffness.  The examiner felt that the Veteran could perform normal activities of daily living.  Therefore, an evaluation in excess of 20 percent for the left knee disability is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  

In addition, none of the Veteran's service-connected disabilities taken together, chronic folliculitis, status post right knee replacement, and left knee status post-medial and lateral partial meniscectomy with residual scars, are shown to have caused marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

The Board also has considered whether the Veteran is entitled to "staged" ratings for his service-connected left knee disability, status post medial and lateral partial meniscectomy with residual scars.  Based upon the record, at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Additionally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the Veteran has previously been denied a TDIU and the record does not reasonably raise a new claim for a TDIU.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a rating greater than 20 percent for a left knee disability, status post medial and lateral partial meniscectomy with residual scars, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

An evaluation in excess of 20 percent for a left knee disability, status post medial and lateral partial meniscectomy with residual scars, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


